Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment filed on 26 January 2021 narrows the scope of claims to recite specific regions within SEQ ID NO: 1 and SEQ ID NO: 3. The claims further link mutations in these regions to the inhibition of bolting in Beta vulgaris. The prior art does not teach or reasonably suggest the nexus between the specific regions within SEQ ID NO: 1 and SEQ ID NO: 3 and the inhibition of bolting/flowering. 
The closest prior art made of record is Abou-Elwafa et al (Molecular Breeding, 2012). The Abou-Elwafa et al publication discloses a method of making a Beta vulgaris plant, wherein said method comprises the use of mutagenesis to inhibit bolting and flowering after vernalization See page 993, Table 2 and page 996, Figure 2. Abou-Elwafa et al disclose two loci, B and B4 that are very closely linked, and when mutated, inhibit bolting. Ibid. However, the B and B4 loci of the prior art do not comprise the DNA sequences of the AP1 and FUL loci in SEQ ID NOs: 1 and 3 recited in independent claims 28 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 28-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE A VISONE/Primary Examiner, Art Unit 1663